COLLIER, C.. J.
This cause comes here by writ of error, from the Circuit Court of Mobile. In the record there is a bill of exceptions .taken at the instance of the plaintiff in error, which presents several questions of law. But the parties have only requested our opinion upon the question, whether the deposition of Richard Thomas, taken in the State of Maryland, was admissible.
The commission directed the commissioners to take the deposition of the witness on the 6th of October, 1838, and to continue from day .to day until coi^ileted. The commissioners and witness met on the 6th and adjourned to the 27th •October.
The commissioners should, if the deposition could not have been taken on the 6th of October, have adjourned from day to day, and not to the 27th. This point was, in effect, decided in Ulmer v. Austill, 9 Porter’s Rep. 157, and is expressly determined in Buddicum v. Kirk, 3 Cranch’s Rep. 293.
The judgment of the Circuit Court is reversed, and the .cause remanded,